Citation Nr: 1615631	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Michigan Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at the Board's Washington, D.C. offices in February 2011.  A transcript of his hearing has been associated with the claims file.  During his hearing, the Veteran pointed out that the name under which he had served, and under which VA had adjudicated his claims, was incorrect.  He indicated, and the file confirms, that his given name has been incorrectly identified and utilized by VA.  As such, both names are reflected in this decision.  Moreover, he has presented evidence showing that his Social Security Number (SSN) is incorrect (specifically the last digit of his SSN is off by 2 digits).

In November 2012, April 2014, and November 2015, the matter on appeal was remanded by the Board for additional development.  The Veteran's claims file has been returned to the Board for further appellate review.

During the course of this appeal, the Veteran has asserted that he has a heart disability that is related to in-service exposure to herbicides.  Given that the evidence of record demonstrates the presence of more than one heart disability (i.e. aortic valvular heart disease and angina pectoris), the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any heart disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In November 2015, the Board remanded the Veteran's service-connection claim for a back disability, which the RO subsequently granted in a January 2016 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has been diagnosed with angina pectoris (stable angina).

2.  The evidence of record demonstrates that the Veteran's valvular heart disorder is a congenital disease that clearly and unmistakable preexisted service, and was not aggravated by service, or by a service-connected disability.


CONCLUSIONS OF LAW

1.  Angina pectoris (stable angina) may be presumed to have been incurred in wartime service, based on in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The statutory presumption of soundness upon entry into active duty service has been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  A valvular heart disability was not incurred in or aggravated during active service, and may not be so presumed.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A valvular heart disability was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

As discussed below, the Board is awarding the Veteran service-connection for angina pectoris (stable angina) on a presumptive basis.  Any failure to comply with the duties to notify and assist with respect to this issue is rendered moot by the favorable action taken below. 

With respect to the Veteran's service-connection claim for a valvular heart disability, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in June and August 2008, and September 2014.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and his own lay statements.  Given the confusion regarding the Veteran's correct name and SSN, in November
2012 the Board instructed the RO (via the Appeals Management Center) to make additional efforts to secure records pertaining to the Veteran's medical treatment both in service and following release from active duty.  The RO completed the additional development.  The Veteran has identified no additional outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

The Veteran was afforded a VA heart examination most recently in January 2016.  The Board observes that the findings contained within the corresponding examination report are adequate for adjudicatory purposes.  It is clear that the January 2016 VA examiner was aware of the Veteran's pertinent medical history, and rendered appropriate, relevant findings that were responsive to the Board's questions, and are sufficient for adjudication of the Veteran's service-connection claim.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's appeal has been consistent with said provisions. 

Analysis

As mentioned in the Introduction above, the medical evidence of record demonstrates that the Veteran has two distinct heart disabilities-angina pectoris (stable angina) and aortic valvular heart disease.  The Board will address each disability in turn below.




A. Angina pectoris

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  In this case, it is undisputed that the Veteran served in the Republic of Vietnam from December 1965 to November 1966.  As such, the Veteran is presumed to have been exposed to herbicides during such service.  

Service connection based on herbicide exposure will, in turn, be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease (including stable angina) is associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).
Although the Veteran has not been shown to have a specific diagnosis of ischemic heart disease, the medical evidence of record does include diagnoses of angina pectoris.  See, e.g., an August 13, 2015 Ischemic Heart Disease Disability Benefits Questionnaire.  Angina pectoris is defined as a "paroxysmal thoracic pain, often radiating to the arms, particularly the left, sometimes accompanied by a feeling of suffocation and impending death; it is most often due to ischemia of the myocardium and precipitated by effort or excitement."  Notably, angina pectoris is subdivided into two categories-"stable" and "unstable" angina pectoris.  See Dorland's Illustrated Medical Dictionary 84 (31st ed. 2007).  The Veteran's VA treatment records confirm the presence of "stable angina" in a November 2, 2015 VA Cardiology Outpatient Note.  The Veteran was also previously noted to have symptoms of ischemic heart disease (chest pain and dyspnea).  See an April 2, 2013 Physician's Certificate.

As noted above, under 38 C.F.R. § 3.309(e), stable angina is a disease that is specifically associated with prior exposure to herbicide agents.  As such, service connection for angina pectoris (stable angina) is granted on a presumptive basis, under the provisions of 38 C.F.R. § 3.307 and 3.309(e).  

The Board notes in passing that a VA physician speculated in November 2015 that that the Veteran's stable angina "may be related" to his service-connected posttraumatic stress disorder (PTSD).  In light of the Board's award of service-connection for angina pectoris (stable angina) on a presumptive basis above, there is no need to further develop the appeal to explore any potential relationship between the same disability and the Veteran's service-connected PTSD.

B. Aortic valvular heart disease

The Veteran asserts he has a heart murmur that was first detected during his period of service, and that his current valvular disability should be determined to have been incurred during service.  

There is no dispute that the Veteran has a current valvular heart disorder.  At an October 2014 VA Outpatient Consult, the Veteran was noted to have a "bicuspid aortic valve with aortic stenosis due to fusion of RCC/LCC [right coronary cusp/left coronary cusp] likely due to calcific and stenotic changes, complicated by mild AS and AR [aortic stenosis and aortic regurgitation]."  He exhibited no heart failure symptoms at the time, and such disability was not related to his atypical chest pain.  See the Veteran's October 6, 2014 VA Outpatient Consult.  Upon examination most recently in January 2016, Dr. D.S. confirmed a diagnosis of valvular heart disease. See the January 2016 VA examiner's report, at 1.  

The Board initially notes that valvular heart disease is not a disease that may be presumed to be related to in-service exposure to herbicides.  As such, service-connection for the disability may not be awarded on a presumptive basis under the provisions of 38 C.F.R. § 3.309(e).

The Veteran's service treatment records do not demonstrate the presence of a heart murmur, or any other valvular heart disability, although the Veteran did complain of a history of pain or pressure in the chest on his Report of Medical History at enlistment.  See the Veteran's February 1, 1965 Report of Medical History.  Crucially however, the Veteran's examination upon enlistment indicated a "normal" clinical evaluation of the Veteran's heart.  See the Veteran's February 1, 1965 Report of Medical Examination.  The Veteran's service treatment records include no other complaint of, or treatment for any heart-related symptomatology.  Upon separation in 1967, the Veteran specifically denied experiencing pain or pressure in the chest.  See the Veteran's December 26, 1967 Reports of Medical Examination and History respectively.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

As noted above, the Veteran's examination upon entrance into service in 1965 includes no indication that the Veteran had a preexisting heart disability.  Therefore, the presumption of sound condition attaches in this case.  For the reasons discussed immediately below, the Board finds that the presumption of sound condition is rebutted, and the Veteran's service-connection claim for a valvular disability must be denied.

At the time of the Board's last remand in November 2015, there were open medical questions as to whether the Veteran's valvular disability was congenital in nature, and if so, whether the disability was a congenital defect or disease.  The distinction is significant since, under applicable law, "a defect differs from a disease in that the former is 'more or less stationary in nature' whereas the latter is 'capable of improving or deteriorating.'"  See Quirin v. Shinseki, 22 Vet. App. 390, 394   (2009) (quoting VAOPGCPREC 82-90 (July 18, 1990)).  Moreover, the two conditions have separate legal requirements for service connection.  Id.   
Specifically, service connection may not be awarded for a congenital or developmental defect unless such a defect is subjected in service to a superimposed disease or injury that results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)). 

Conversely, service connection for a congenital or developmental disease may be established if there is evidentiary equipoise of in-service incurrence or aggravation, unless the disease is noted on entry or is shown, by clear and unmistakable evidence, to have preexisted service and not worsened therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A January 2016 VA examiner specifically addressed the nature and progression of the Veteran's valvular disease.  In particular, the examiner characterized the Veteran's disease as "clearly and unmistakably due to a congenital condition of the aortic valve."  The examiner noted that the Veteran's valve condition had not progressed beyond what would be considered normal for his age, and that the condition had not been aggravated by military service, by exposure to Agent Orange, or by his service-connected diabetes.  By way of rationale, the examiner noted that bicuspid aortic valve is a common and well recognized congenital valve abnormality.  He explained that the condition has existed since birth and that there is "no possibility" that it developed later in life.  The examiner also stated that the ere is "no mechanism by which service, agent orange, or diabetes could affect the progression of this condition," and that there is nothing in the record to suggest this particular valve has progressed more than would ordinarily be expected.  

The Board finds the opinion of the January 2016 VA examiner to be responsive to its November 2015 questions, and in turn, highly probative.  The examiner had the benefit of reviewing the Veteran's entire medical history, as well as the Veteran's own account of having been told he had a heart murmur during service, which the Board does not dispute.  See the January 2016 VA examiner's report at 1 (noting review of the VA e-folder, which contains the Veteran's own competent lay assertions and records of the Veteran's entire medical history).  Upon review of the record and after examination of the Veteran, the January 2016 VA examiner characterized the nature of the disability as "congenital."  Although the examiner did not specifically articulate a distinction between congenital disease or defect, he provided enough clinical rationale for the Board to reasonably conclude that the Veteran's valvular heart disability is a congenital disease.  Indeed, the examiner pointed out that there is nothing to suggest the valvular condition progressed more than ordinarily would be expected (emphasis added by the Board).  In so doing, the examiner suggests that although no outside factors caused the Veteran's disability to progress in this case, progression of such disability was in fact possible.  As noted above, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating."  Accepting this premise, the January 2016 VA examiner's suggestion that it is possible for the valvular disability to deteriorate demonstrates that the Veteran's valvular disorder is in fact a congenital disease rather than a congenital defect.  

As noted above, the Veteran's congenital valvular heart disease was not identified upon his enlistment into service in 1965.  However, the January 2016 VA examiner's opinion makes clear that the Veteran's disease both pre-existed service (with onset at birth) and was not aggravated by service or exposure to Agent Orange.  The examiner specifically found "no possibility" of onset later in life, and "no mechanism" for the disability for progression more than would ordinarily be expected by service or Agent Orange.  The examiner's opinion is the most complete opinion of record addressing the etiology of the Veteran's valvular heart disease, and is specific to the key questions at issue requiring medical expertise for resolution.  

There are no medical opinions of record contrary to that of the January 2016 VA examiner.  The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the January 2016 VA examiner, but he has not done so.  

The Veteran is certainly competent to state that he does not remember having any heart condition prior to his entry into service, that he was first told he had a heart murmur during service, and that he has had trouble with valvular problems since service.  Even if the Board were to assume that such statements are credible, to the extent they are made in an effort to demonstrate in-service incurrence of a disability, the Board finds the statements to be less probative than the trained medical opinion of the January 2016 VA examiner, who determined that the Veteran's disability began at birth, and progressed naturally over the course of his life without any outside influences or aggravating factors.  

Based on the above, the Board finds that with respect to the Veteran's valvular disability, the presumption of sound condition is rebutted under 38 U.S.C. § 1111 by a showing of clear and unmistakable evidence both that the disease existed prior to service and that the disease was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.  So it is in this case, and the Veteran's service-connection claim for a valvular disability is denied.

To the extent the Veteran has alternatively suggested that his valvular heart disease may have been aggravated by his service-connected diabetes, the Board notes that the January 2016 VA examiner, in addressing whether the Veteran's disability could be aggravated beyond its natural progression, specifically found that the Veteran's diabetes "could not affect the progression of this condition" for the same reasons the Veteran's service or exposure to Agent Orange could not do so.  The examiner indicated that the Veteran's valvular heart disease was congenital with onset at birth (and therefore could not have been caused by diabetes), and nothing in the record demonstrated that the disorder progressed "more than would ordinarily be expected."  There is no suggestion in the record that the January 2016 VA examiner's opinion is incorrect, and the Veteran has not provided any medical evidence contrary to his reasoned conclusions.  Moreover, there is no indication in the record that any of the Veteran's other service-connected disabilities, to include PTSD, lumbar spine arthritis, left lower extremity radiculopathy, tinnitus, hearing loss, residuals of a left perforated ear drum, have had any effect on the Veteran's valvular heart disability.  The Board recognizes that a VA physician speculated in November 2015 that that the Veteran's stable angina "may be related" to his service-connected posttraumatic stress disorder (PTSD); however no such association between the Veteran's PTSD and his congenital valvular heart disease is evident.  As such, service connection may not be awarded for the Veteran's valvular heart disease on a secondary basis.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for angina pectoris (stable angina) is granted.

Service connection for aortic valvular heart disease is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


